Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		
Response to Arguments
Applicant’s arguments, filed 5/2/2022, with respect to clams 1-20, have been fully considered and are persuasive.  The prior art rejection has been withdrawn. 
(A)	In re on page 7, applicant identifies, the differences, as described below, with respect the analysis providing a distinctness as, claimed vs. prior art, at pages 6-10
“Though Mack may teach various methods of referencing database tables using boundary database tables and other means, Mack does not teach “generating a bidirectional association index (BAI) based on: the data model, the second BTI, and the third BTI, wherein a number identifying a position of the BAI corresponds to a row number of the second BT!” as recited by
claim 1. To clarify the relationships between the recited “BAI” and the “second BTT” and the “third BTI,” FIG. 5E of the present application is reproduced in part below:
As shown in FIG. 5E, the BAI 532 bi-directionally associates the BTI 524 and the BTI 528. The position number of the first entry in the BAI 532 (position “1”), refers to the first row of the BTI 524 (row “1”), which includes “Toothpaste” as an attribute. The value of the first entry in the BAI 532 (“3”) refers to the third row of the BTI 538, which includes “Toothpaste” as an attribute. As another example, the position number of the second entry in the BAI 532 (position 2”), refers to the second row of the BTI 524 (row “2”), which includes “Soap” as an attribute.
The value of the second entry in the BAI 532 (“1”) refers to the first row of the BTI 538, which includes “Soap” as an attribute.
Thus, as claim 1 indicates, the “number identifying a position of the BAI” (e.g., position “1” in the BAI 532 above) “corresponds to a row number of the second BTT” (e.g., row “1” of the BTI 524 above). Applicant submits Mack does not teach or suggest BAI and BTIs as claimed, let alone the relationships between the claimed BAI and BTIs. Mack may teach the use of “unified boundary database tables” that may be “used to enrich [] reference data in [an] original database and to provide homogeneous reference metadata to any database.” See e.g., Mack at 4 71 and 103. But Mack is devoid of any teaching that reads on or suggests the claimed “BAT” and the way in which it bi-directionally associates the “second BT!” and the “third BTI.”
For example, the “unified boundary database tables” taught by Mack do not contain a number identifying a position of a bi-directional association index that corresponds to a row number of a bi-directional table index. At most, the “unified boundary database tables” taught by Mack include references to row numbers of another table. But those row numbers do not identify a position of a “unified boundary database table” or a bi-directional association index that corresponds to a row number of a bi-directional table index. Put differently, Mack does not teach that a given position of a cell/field of a “unified boundary database table” indicates anything aside from the particular data value within that cell/field. 
Accordingly, Applicant submits Mack does not teach or suggest, at least, “generating a bidirectional association index (BAI) based on: the data model, the second BTI, and the third BTI, wherein a number identifying a position of the BAI corresponds to a row number of the second BTI,” as recited by independent claim 1.
	In response to the detailed argument, against the claims, in light of applicant’s specification, the arguments appear persuasive, therefore the prior art rejection is withdrawn.






	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 14-15 and 17-25 of U.S. Patent US 10,628,401.

Instant application 16/803,636
US 10,628,401
1. A method comprising: receiving a data model; generating, based on the data model, 
a first bidirectional table index (BTI), a 
second BTI, and a third BTT; generating a bidirectional association index (BAI) based
on the data model, the second BTI, and the third BTI, wherein a number identifying a position of the BAI corresponds to 





a row number of the second BTI; and



loading a portion of the data model, the BAI, and at least one of: the first BTI, the second
BTI, or the third BTI in-memory.



2. The method of claim 1, wherein a value at the position of the BAI corresponds to
a row number of the third BTI.


3. (Original) The method of claim 1, wherein one or more of the first BTI, the second BTI, or the third BTI comprises a hash index.


4. (Currently Amended) The method of claim 1, wherein the data model comprises a
plurality of tables, and wherein each table of the plurality of tables comprises at least one row and at least one column.



5. (Currently Amended) The method of claim 4, further comprising: generating a plurality
of BTIs, wherein a BTI is generated for each column of each of the plurality of tables.





6. (Original) The method of claim 1, further comprising: determining an update to the data model; regenerating one or more of the first BTI, the second BTI, or the third BTI based on the updated data model; and regenerating the BAI based on the updated data model and the regenerated one or more of the first BTI, the second BTI, or the third BTI.



7. (Original) The method of claim 1, wherein loading the portion of the data model in-memory comprises sequentially loading the portion of the data model in-memory.


1. A method comprising: receiving a data model; generating, based on the data model, a first bidirectional table index (BTI), a second BTI, and a third BTI; generating a bidirectional association index (BAI) based on the data model, the second BTI, and the third BTI, wherein a number identifying a given position of the BAI corresponds to a 
row number of the second BTI, and wherein a value at the given position of the BAI corresponds to 
a row number of the third BTI; and

loading a portion of the data model, the BAI, and at least one of the first BTI, the second BTI, or the third BTI in-memory.



2. The method of claim 1, wherein one or more of the first BTI, the second BTI, or the third BTI comprises a hash index.

3. The method of claim 1, wherein the data model comprises a plurality of tables, wherein each table of the plurality of tables comprises at least one row and at least one column.

8. The method of claim 3, further comprising generating a plurality of BTIs, wherein a BTI is generated for each column of each of the plurality of tables.


14. The method of claim 1, further comprising: determining an update to the data model; regenerating one or more of the first BTI, the second BTI, or the third BTI based on the updated data model; and regenerating the BAI based on the updated data model and the regenerated one or more of the first BTI, the second BTI, or the third BTI.

15. The method of claim 1, wherein loading the portion of the data model in-memory comprises sequentially loading the portion of the data model in-memory.



   





	Application claims 1-7, with respect to patented claims 1, 2, 3, 8 and 14-15, are not deemed patentable distinct, the independent claims, differ in scope, relating a row number (attribute), of the second vs. the third, is deemed an obvious variation in claim scope, in addition to reciting, row number of the second BTI, and wherein a value at the given position of the BAI corresponds to …”, as recited in patented claim 1, (as recited, in application claim 2).


  Instant application 16/803,636
US 10,628,401

8. (Currently Amended) A method comprising:





generating a first bidirectional table index (BTI), a second BTI, a third BTI, and a
bidirectional association index (BAI), 



wherein a number identifying a position of the BAI corresponds to a row number of the second BTI; determining a state space based on: a user selection in 



a user interface, the BAI, and one or more of the first BTI, the second BTI, or the third BTI, wherein the user interface comprises one or more objects representing data in the state space; and 




providing an updated version of the user interface comprising one or more objects updated according to the state space based on the user selection


9. (Currently Amended) The method of claim 8, 
wherein determining the state space comprises 

querying the state space to gather all combinations of dimensions and values.



.
10. (Original) The method of claim 8, wherein the user selection comprises a first attribute.

11. (Currently Amended) The method of claim 10, 




wherein  determining the state space based on the user selection comprises: accessing the first BTI to determine which of a plurality of rows of a first table comprise the first attribute, wherein the first BTI is associated with the first table;

generating a row state indicating which of the plurality of rows of the first table comprise the
first attribute;


comparing the row state to an inverted index of the second BTI to determine a second attribute, wherein the second BTI is associated with the first table; and identifying the second attribute as associated with the first attribute.



12. (Original) The method of claim 8, 

wherein a value at the position of the BAI corresponds to a row number of the third BTI.


13. (Original) The method of claim 8, further comprising determining a binary state of each field and of each data table of a data source, resulting in the state space.

14. (Original) The method of claim 13, wherein determining the binary state comprises
generating the first BTI, the second BTI, the third BTI, and the BAI.














15. A method comprising: receiving 
a user selection of data, wherein the data comprises one or more tables; 
determining, based on the user selection distinct values in the one or more tables of the data using a bidirectional association index (BAJ) and one or more of a first bidirectional table index (BTI), a second BTI, or a third BTI, 
wherein a number identifying a position of the BAI corresponds to a row number of the second BT]; 


performing a calculation on the distinct values; and generating a graphical object based on the calculation.
and
16. The method of claim 15, wherein performing the calculation on the distinct values results in a hypercube.
17.  The method of claim 16, wherein the graphical object comprises the hypercube.
18. The method of claim 15, wherein a value at the position of the BAI corresponds to a row number of the third BTI.

19.  The method of claim 15, wherein the user selection comprises a first attribute.

20. (Currently Amended) The method of claim 19, wherein 
determining, based on the user selection data, the distinct values in the one or more tables of the data using the BAI and one or more of the first the BTI, the second BTI, or the third BTI comprises:
accessing the first BTI to determine which of a plurality of rows of a first table comprise the first attribute, wherein the first BTI is associated with the first table;
generating a row state indicating which of the plurality of rows of the first table comprise the first attribute; 
comparing the row state to an inverted index of the second BTI to determine a second attribute, wherein the second BT] is associated with the first table; and
identifying the second attribute as associated with the first attribute.

17. A method comprising: determining a binary state of each field and of each data table of a data source, resulting in a state space, wherein determining the binary state comprises 
generating a first bidirectional table index (BTI), a second BTI, a third BTI, and a bidirectional association index (BAI), 

wherein a number identifying a given position of the BAI corresponds to a row number of the second BTI, and wherein a value at the given position of the BAI corresponds to a row number of the third BTI; providing 
a user interface comprising one or more objects representing data in the state space; receiving a user selection in the user interface; recalculating the state space based on the user selection, one or more of the first BTI, the second BTI, or the third BTI, and the BAI; and 
providing the user interface comprising the one or more objects updated according to the state space based on the user selection.

18. The method of claim 17, 
wherein recalculating the state space based on the user selection comprises 
querying the state space to gather all combinations of dimensions and values to perform the recalculation.

19. The method of claim 17, wherein the user selection comprises a first attribute and recalculating the state space based on the user selection, one or more of the first BTI, the second BTI, or the third BTI, and the BAI comprises: accessing the first BTI to 

determine which of a plurality of rows of a first table comprise the first attribute, wherein the first BTI is associated with the first table; 

generating a row state indicating which of the plurality of rows of the first table comprise the first attribute; 
comparing the row state to an inverted index of the second BTI to determine a second attribute, wherein the second BTI is associated with the first table; and identifying the second attribute as associated with the first attribute.

20. The method of claim 19, wherein comparing the row state to the inverted index of the second BTI of the first table to determine the second attribute comprises: identifying a value that indicates a presence of the second attribute in a row of the first table in a position of the row state that corresponds to the row of the first table; determining a value in the inverted index of the second BTI in a position of the inverted index of the second BTI that corresponds to the position of the row state that corresponds to the row of the first table; and identifying the second attribute based on the value in the inverted index of the second BTI.
21. The method of claim 19, further comprising accessing the BAI to determine which of a plurality of attributes of the third BTI are associated with the second attribute, wherein the third BTI is associated with a second table.
22. The method of claim 21, wherein accessing the BAI to determine which of a plurality of attributes of a third BTI of a second table are associated with the second attribute comprises: identifying a value in a position of the BAI that corresponds to a position of the second attribute in the second BTI; and identifying an attribute of the plurality of attributes in the third BTI with a position in the third BTI that corresponds to the value.
23. The method of claim 21, further comprising updating an inferred state for the second attribute in the second BTI and updating an inferred state for each of the plurality of attributes in the third BTI of the second table that are determined to be associated with the second attribute.



24. A method comprising: receiving 
a user selection of data, wherein the data comprises one or more tables; 
determining distinct values in all related tables that are relevant to the user selection based on a bidirectional association index (BAI) and one or more of a first bidirectional table index (BTI), a second BTI, or a third BTI, 
wherein a number identifying a given position of the BAI corresponds to a row number of the second BTI, and wherein a value at the given position of the BAI corresponds to a row number of the third BTI; 
performing a first calculation on the distinct values to create a first hypercube; and generating a graphical object based on the first hypercube.






25. The method of claim 24, wherein the user selection comprises a first attribute and 


determining distinct values in all related tables that are relevant to the user selection based on one or more of the first BTI, the second BTI, or the third BTI, and the BAI comprises: 
accessing the first BTI to determine which of a plurality of rows of a first table comprise the first attribute, wherein the first BTI is associated with the first table; 
generating a row state indicating which of the plurality of rows of the first table comprise the first attribute; 
comparing the row state to an inverted index of the second BTI to determine a second attribute, wherein the second BTI is associated with the first table; and 
identifying the second attribute as associated with the first attribute.



	 Application claims 8-14 are a variation in scope, with respect to patented claims 17 etc., differ in scope (narrower), but are not deemed patentable distinct, based on the mapping as outlined above.
	Application claims 15-20 also, are a variation in scope, with respect to patented claims 24 etc., as outlined above differ in scope (narrower), but are not deemed patentable distinct, based on the mapping as outlined above.
Allowance of claims of the instant application would result in a time-wise extension of the monopoly previously granted for the invention defined by patent claim(s), therefore, obviousness type double patenting is deemed proper.

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
8/14/2022